76 Ill. App. 2d 401 (1966)
222 N.E.2d 262
People of the State of Illinois, Plaintiff-Appellee,
v.
John D. Blackman, Defendant-Appellant.
Gen. No. 50,376.
Illinois Appellate Court  First District, Third Division.
November 3, 1966.
Gerald W. Getty, Public Defender of Cook County, of Chicago (Marshall A. Patner, Frederick F. Cohn and James J. Doherty, Assistant Public Defenders, of counsel), for appellant.
Daniel P. Ward, State's Attorney of Cook County, of Chicago (Elmer C. Kissane and Matthew J. Moran, Assistant State's Attorneys, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUSTICE SCHWARTZ.
Judgment of conviction affirmed.
Not to be published in full.